Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2, 7, 10, 15, 18, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the rejections under 35 USC 112 set forth below.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim(s) 2, 7, 10, 15, 18, 23 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 2, 10, 18 recite the limitation "the full search URL".  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims not addressed are rejected for incorporating the deficiencies of their respective parent claims.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-9, 12, 16-17, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20090248494 to Hueter.




Regarding claim 1,
Hueter teaches a method of loading clickstream data into a web analytics platform comprising the steps of:
A. retrieving a finite amount of clickstream data from a computer server by using an internet web browser application on a host computer (¶ 71, retrieving clickstream data); 

B. determining whether the clickstream data includes a first indicator that demonstrates that a user viewed a particular page of a website and, if the first indicator is present, then forming a first data structure representing the page view indicator in a data file (¶ 71, determine user has visited page, collection of data structure); 

C. sending the data file from the host computer to the web analytics platform (¶ 71, sending data to server).

Regarding claim 4, 12, 20,
Hueter teaches: 
wherein the first data structure further comprises the following information:
A. a page URL; and B. a user ID (see fig. 8, page url and user ID).

Claim 8 addressed by similar rationale as claim 1. 

Regarding claim 9,
Hueter teaches: 
wherein the step of determining whether the clickstream data includes the first indicator further comprises the steps of: A. determining whether the web analytics platform supports the action event; B. determining whether the action event should be included in the data file, and if action event was to be included then inserting into the first data structure information from the following: i. User ID; and ii. Event (¶ 71, fig. 8).




Regarding claim 16,
Hueter teaches a method of loading clickstream data into a web analytics platform comprising the steps of:


B. determining whether the clickstream data includes a first indicator that the user completed an e-commerce event and, if the first indicator is present, then inserting a first data structure representing the e-commerce event into the data file (¶ 71, 55); 

C. sending the data file from the host computer to the web analytics platform (¶ 71).


Regarding claim 17,
Hueter teaches: 
wherein the step of determining whether the clickstream data includes the first indicator further comprises the steps of inserting into the first data structure information reflecting a commercial transaction from the clickstream data (¶ 55, 71).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3, 5, 11, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hueter in view of US 20090307168 to Bockius.


Regarding claim 3, 11, 19,
Hueter fails to teach but Bockius teaches: 
wherein the step of determining whether the user viewed the particular page, further comprises the steps of: A. calculating a multiplier; and B. inserting the multiplier into the data file (calculation and storing of multiplier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Bockius. The motivation to do so is that the teachings of Bockius would have been advantageous in terms of weighting areas of high and multiple correlations (Bockius, ¶ 150).

Regarding claim 5, 13, 21,
Hueter fails to teach but Bockius teaches: 
wherein the multiplier is calculated based on the user's geographic origin (col. 8-9, ¶ 150). Motivaiton to include Bockius is the same as presented above.



Claim 6, 14, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hueter and Bockius in view of US 20020091736 to Wall.

Regarding claim 6, 14, 22,
Hueter fails to teach but Wall teaches: 
wherein the first data structure is replicated based on the multiplier (¶ 337 replication based on multiplier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Wall. The motivation to do so is that the teachings of Wall would have been advantageous in terms of controlling the amount of user behavior (Wall, ¶ 337).


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445